Bell, J.
This action was against a surety of the plaintiff’s husband upon a ne exeat bond. A verdict was returned in favor of the defendant. Thereafter the court granted the motion of the plaintiff for a new trial, and to this judgment the defend*506ant excepted. There was some evidence tending to show a breach of the bond, and it follows that the trial judge had a discretion in granting or refusing the motion; and the exercise of that discretion in favor of the movant is not, under the law, to be controlled by this court.

Judgment affirmed,.


Jenkins, P. J., and Stephens, J., concur.